internal_revenue_service number info release date index number sept dear i am responding to your date inquiry on behalf of my branch within the internal_revenue_service irs office_of_chief_counsel handles excise_taxes according to your fax transmission contacted tax on gasoline and seven other taxes you asked the following questions recently with an offer to recover the federal excise is this a legitimate company we cannot answer this question an individual does not need to register or enroll with the irs to prepare a taxpayer’s return if so how does this tax recovery work why companies and individuals offer services to help taxpayers secure a refund for a percentage of the gross refund these contracts are not regulated by the irs is there a method by which a city could recover taxes without hiring a consulting firm yes the city can recover certain taxes by filing a form_8849 claim_for_refund of excise_taxes the information on the form_8849 and instructions should guide the city in completing the form i have enclosed a copy of the form_8849 the city may want to determine whether it paid tax on gasoline gasohol aviation gasoline aviation_fuel or lpg sold for its exclusive use or whether it paid tax on communications_services if so the city may be eligible to claim a refund additional information can be found in publication and publication copies of which are enclosed i hope this information is helpful to you in responding to you have any questions please contact me at if sincerely associate chief_counsel passthroughs and special industries enclosures richard a kocak chief branch
